In an action against the owner of a vessel by a longshoreman to recover damages for personal injuries alleged to have been sustained during the course of his employment aboard the vessel, the owner served a third-party complaint on the charterer of the vessel. The appeal is from an order denying the charterer’s motion to dismiss the third-party complaint for insufficiency (Rules Civ. Prae., rule 106, subd. 4) and for laches (Civ. Prae. Act, § 193-a, subd. 4). Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.